DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 12/05/2018.
Claims 1-6, 7-17 and 19-20 are pending of which claims 1, 8 and 16 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 7-17 and 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant stated, see page 10 of 11, that “Claims 1 and 16 are amended to include elements of objected-to but otherwise allowable claim 6. At least for these reasons, allowance of claims 1 and 16 is requested”.
In response, the Examiner respectfully disagrees.
 Original claim 6 includes the features “detect receipt of a congestion message and reduce a token accumulation rate of the first transmit queue to a lower rate and lengthen a time to wake-up the first transmit queue”.
As shown above, the entire claimed invention was not added. Thus, a new action is issued to further address the added limitation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 2-6, 11-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the at least one processor is to: cause the first transmit queue to enter a sleep state based at least in part on tokens associated with the first transmit queue, after the data transmission, being a negative amount, schedule a wake-up of the first transmit queue when a zero token balance will occur based on a token accumulation rate associated with the first transmit queue, and set the token accumulation rate for the first transmit queue to a next higher rate based at least in part on the first transmit queue having additional data to transmit”, as substantially described in claim(s) 2.  These limitations, in combination with the remaining limitations of claim(s) 2, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the at least one processor is to: cause the first transmit queue to enter a sleep state based at least in part on tokens associated with the first transmit queue, after the data transmission, being a negative amount, schedule a wake-up of the first transmit queue when a zero token balance will occur based on a token accumulation rate associated with the first transmit queue, and set the token accumulation rate for the first transmit queue to a lowest rate based at least in part on the first transmit queue having no additional data to transmit”, as substantially described in claim(s) 3 .  These limitations, in combination with the remaining limitations of claim(s) 3, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the at least one processor is to: maintain the first transmit queue in a wake state based at least in part on tokens associated with the first transmit queue, after the data transmission, being zero or positive and set a token accumulation rate for the first transmit queue to a lowest rate based at least in part on the first transmit queue having no additional data to transmit”, as substantially described in claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “in response to detection of a determined wake-up time of the first transmit queue, set a token accumulation rate for the first transmit queue to a lowest rate based at least in part on the first transmit queue having no data to transmit at the determined wake-up time”, as substantially described in claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “in response to detection of a determined wake-up time of the first transmit queue, set a token accumulation rate for the first transmit queue to a lowest rate based at least in part on the first transmit queue having no data to transmit at the determined wake-up time”, as substantially described in claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the at least one processor is to: detect receipt of a congestion message and reduce a token accumulation rate of the first transmit queue to a lower rate and lengthen a time to wake-up the first transmit queue”, as substantially described in claim(s) 6.  These limitations, in combination with the remaining limitations of claim(s) 6, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “cause the transmit queue to enter a sleep state based at least in part on the number of accumulated tokens after the data transmission being negative; schedule a wake-up of the transmit queue when a zero token balance will occur based on a token accumulation rate associated with the transmit queue; and set the token accumulation rate to a next higher rate based at least in part on the transmit queue having additional data to transmit after the data transmission”, as substantially described in claim(s) 11.  These limitations, in combination with the remaining limitations of claim(s) 11, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “cause the at least one processor to: cause the transmit queue to enter a sleep state based at least in part on the number of accumulated tokens after the data transmission being negative; schedule a wake-up of the transmit queue when a zero token balance will occur based on a token accumulation rate associated with the transmit queue; and set the token accumulation rate to a lowest rate based at least in part on the transmit queue having no additional data to transmit after the data transmission”, as substantially described in claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “maintain the transmit queue in a wake state based at least in part on tokens associated with the transmit queue after the data transmission being zero or positive and set a token accumulation rate to a lowest rate based at least in part on the transmit queue having no additional data to transmit after the data transmission”, as substantially described in claim(s) 13.  These limitations, in combination with the remaining limitations of claim(s) 13, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “in response to detection of a determined wake-up time of the transmit queue, set a token accumulation rate for the transmit queue to a lowest rate based at least in part on the transmit queue having no data to transmit at the determined wake-up time”, as substantially described in claim(s) 14.  These limitations, in combination with the remaining limitations of claim(s) 14, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “cause the transmit queue to enter a sleep state based at least in part on the number of accumulated tokens, after the data transmission, being a negative amount; schedule a wake-up of the transmit queue when a zero token balance will occur based on a token accumulation rate associated with the transmit queue; and set the token accumulation rate to a next higher rate based at least in part on the transmit queue having additional data to transmit after the data transmission or set the token accumulation rate to a lowest rate based at least in part on the transmit queue having no additional data to transmit after the data transmission”, as substantially described in claim(s) 19.  These limitations, in combination with the remaining limitations of claim(s) 19, are not taught nor suggested by the prior art of record.
Claim(s) 20 is also allowed because claim 20 depends respectively from claim 19 that I indicate above as allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2011/0128847) and  in view of Beecroft et al (US 2004/0230979) and further in view of Hluchyj et al (US 5,115,429).
Regarding claim 1, Noguchi’847 discloses a network (interface) (se fig.19, which shows packet transmission device, see para.0044, which the packet transmission device and the packet transmission method are applied to a packet transmission device as network device such as a router, a switch, or the like will be described)comprising: an interface(see para.0009, which discusses the packet transmission device outputs a packet, receive from the virtual line, to another device, thus the transmission device/router must have network interface/port to receive  and transmit/output  to another device, )  and at least one processor(see claim 7, which discuses processor to perform the operation, see fig.19), wherein the at least one processor is to(see claim 7, which discuses processor to perform the operation, see fig.19): 
select a first transmit queue to provide data for transmission(see at least fig.6, 44 & see para.0120, which discusses queue selection module 44a selects a queue 23 to be an object for the output/transmission of a packet), cause transmission of data associated with the first transmit queue(see para.0134, which discusses upon receiving the queue ID of the queue 23 selected by the queue selection module 44a, the queue management module 43 output a packet from the queue 23 indicated by the corresponding ID, see fig.14, S77)  based on the selection of the first transmit queue(see at least fig.6, 44 & see para.0120, which discusses queue selection module 44a selects a queue 23 to be an object for the output/transmission of a packet & see para.0134, thus based on selection, see fig.6), and 
selectively allow another transmission of data from the first transmit queue to request another data transmission(see para.0007-0009, which discusses a plurality of queues of which one is selected in accordance with a round robin and sequentially output a  packet from the selected queue, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see fig.6 & see para.0068, which discusses the queue management module 43 notifies the queue selection module 44 of queue state information that indicates whether or not packets are stored in a plurality of queues 23, thus as shown since the operation of fig.7 is periodically executed and selection is done using round robin, the same transmit queue may request another transmission based on queue state information indicate whether it or not packet is stored S11 and the queue RR objet flag on is set S15 so that another packet [continue] output from the queue S17, see fig.14, S71, S73, S75 and s77 ) or (due to or alternative language, only one of them is being considered) cause the first transmit queue to enter a sleep state based at least in part on tokens associated with the first transmit queue (see fig.14 & see para.0122, which shows and discusses when the first total token value is less than or equal to zero or the burst permission token value is less than or equal to zero, the RR object flag setup module 51a sets an RR object flag "OFF", which is used for not allowing a packet to be output, in the queue ID of the corresponding queue 23. In addition, when the RR object flag setup module 51a discerns a queue 23, in which a packet is not stored, in response to the queue state information given notice of by the queue management module 43, the RR object flag setup module 51a sets the RR object flag "OFF", which indicates that a packet is unable to be output, in the queue ID of the corresponding queue 23. In addition, the RR object flag setup module 51a notifies the RR processing module 52 of the queue ID in which the RR object flag is set, see also fig.7 with the related text, thus the queue enters a sleep state since RR object flag "OFF", which is used for not allowing a packet to be output) after the data transmission(see fig.7, S17 and see fig.14, S77) and whether the first transmit queue has any data to transmit (see fig.7, S11, see fig.14, S71, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see para.0006, while repeating such operation, the packet transmission device output the packets…). 
As discussed above, although Noguchi’847 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), Noguchi’847 does not explicitly show the use of “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as required by present claimed invention.  However, including “network interface comprising: an interface and at least one processor communicatively coupled to the interface” would have been obvious to one having ordinary skill in the art as evidenced by Beecroft’979.
In particular, in the same field of endeavor, Beecroft’979 teaches the use of network interface comprising (see fig.1-2 & see para.0017, which shows network interface 2): an interface (see fig.1, which shows interface arrow) and at least one processor(see fig2 & see para.0017, which shows processor 25, 26, see para.0005) communicatively coupled to the interface(see fig.1-2, which shows processor couple to the interface arrow for receiving and transmitting to interface 2 for processing by the processor).
In view of the above, having the system of Noguchi’847 and then given the well-established teaching of Beecroft’979, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Noguchi’847 to include “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as taught by Beecroft’979, since Beecroft’979 stated in para.0006+ that such a modification would provide an improved method of scheduling commands to be transmitted between the processing nodes of a network which is capable of improving the latency and bandwidth of the network in comparison to known computer networks. 
As discussed above, although the combination of Noguchi’847 and Beecroft’979 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), the combination of Noguchi’847 and Beecroft’979 does not explicitly show the use of “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate.” as required by present claimed invention.  However, including “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” would have been obvious to one having ordinary skill in the art as evidenced by Hluchyj’429.
In particular, in the same field of endeavor, Hluchyj’429 teaches the use of based on receipt of a congestion message(see col.2, lines 3-32, which discuses a congestion bit in the data packet acknowledgment indicates the presence of congestion in the network), reduce a token accumulation rate associated with the first transmit queue to a lower rate (see col.2, lines 3-32, which discusses the source node will reduce the token generation/accumulate rate until it reaches a predetermined minimum rate, where the rate is allowed to increase as packets build up at the input throttle buffer, see col.2, lines 61-col.3, lines 1-9, the source lower the coding rate upon RCIB flag, see fig.1-8 with related text).

In view of the above, having the combined system of Noguchi’847 and Beecroft’979 and then given the well-established teaching of Hluchyj’429, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Noguchi’847 and Beecroft’979 to include “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” as taught by Hluchyj’429, since Hluchyj’429 stated in col.2, lines 49-+ that such a modification would minimize degradation of bursty data over a packet network.
Regarding claim 7, Noguchi’847 discloses wherein to select a first transmit queue to provide data for transmission (see fig.6, 43 to select queue to provide data), the at least one processor is to select the first transmit queue among other transmit queues transmission (see fig.6, 43 to select queue from plurality of queue to provide data, see para.0007-0009), that are in a wake-state (see fig.7, which shows queue with RR OBJECT ON is SET S15, see fig.14, S75, thus in a wake up state since RR OBJECT ON is set so packet is output from the queue S77). 
Regarding claim 16, Noguchi’847 discloses a  system( see para.0009, which discusses packet transmission device to receive and transmit to a device, thus a system) comprising: a host system(se fig.19, which shows packet transmission device, see para.0044, which the packet transmission device and the packet transmission method are applied to a packet transmission device as network device such as a router, a switch, or the like will be described) comprising a memory(see fig.19, which shows memory 110-120)and a processor(see fig.19, which shows CPU 140, see claim 7) and a network interface communicatively coupled to the host system(see para.0009, which discusses the packet transmission device outputs a packet, receive from the virtual line, to another device, thus the transmission device/router must have network interface/port to receive  and transmit/output  to another device), 
select a first transmit queue to provide data for transmission(see at least fig.6, 44 & see para.0120, which discusses queue selection module 44a selects a queue 23 to be an object for the output/transmission of a packet), cause transmission of data associated with the first transmit queue(see para.0134, which discusses upon receiving the queue ID of the queue 23 selected by the queue selection module 44a, the queue management module 43 output a packet from the queue 23 indicated by the corresponding ID, see fig.14, S77)  based on the selection of the first transmit queue(see at least fig.6, 44 & see para.0120, which discusses queue selection module 44a selects a queue 23 to be an object for the output/transmission of a packet & see para.0134, thus based on selection, see fig.6), and 
selectively allow another transmission of data from the first transmit queue to request another data transmission(see para.0007-0009, which discusses a plurality of queues of which one is selected in accordance with a round robin and sequentially output a  packet from the selected queue, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see fig.6 & see para.0068, which discusses the queue management module 43 notifies the queue selection module 44 of queue state information that indicates whether or not packets are stored in a plurality of queues 23, thus as shown since the operation of fig.7 is periodically executed and selection is done using round robin, the same transmit queue may request another transmission based on queue state information indicate whether it or not packet is stored S11 and the queue RR objet flag on is set S15 so that another packet [continue] output from the queue S17, see fig.14, S71, S73, S75 and s77 ) or (due to or alternative language, only one of them is being considered) cause the first transmit queue to enter a sleep state based at least in part on tokens associated with the first transmit queue (see fig.14 & see para.0122, which shows and discusses when the first total token value is less than or equal to zero or the burst permission token value is less than or equal to zero, the RR object flag setup module 51a sets an RR object flag "OFF", which is used for not allowing a packet to be output, in the queue ID of the corresponding queue 23. In addition, when the RR object flag setup module 51a discerns a queue 23, in which a packet is not stored, in response to the queue state information given notice of by the queue management module 43, the RR object flag setup module 51a sets the RR object flag "OFF", which indicates that a packet is unable to be output, in the queue ID of the corresponding queue 23. In addition, the RR object flag setup module 51a notifies the RR processing module 52 of the queue ID in which the RR object flag is set, see also fig.7 with the related text, thus the queue enters a sleep state since RR object flag "OFF", which is used for not allowing a packet to be output) after the data transmission(see fig.7, S17 and see fig.14, S77) and whether the first transmit queue has any data to transmit (see fig.7, S11, see fig.14, S71, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see para.0006, while repeating such operation, the packet transmission device output the packets…). 
As discussed above, although Noguchi’847 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), Noguchi’847 does not explicitly show the use of “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as required by present claimed invention.  However, including “network interface comprising: an interface and at least one processor communicatively coupled to the interface” would have been obvious to one having ordinary skill in the art as evidenced by Beecroft’979.
In particular, in the same field of endeavor, Beecroft’979 teaches the use of network interface comprising (see fig.1-2 & see para.0017, which shows network interface 2): an interface (see fig.1, which shows interface arrow) and at least one processor(see fig2 & see para.0017, which shows processor 25, 26, see para.0005) communicatively coupled to the interface(see fig.1-2, which shows processor couple to the interface arrow for receiving and transmitting to interface 2 for processing by the processor).
In view of the above, having the system of Noguchi’847 and then given the well-established teaching of Beecroft’979, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Noguchi’847 to include “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as taught by Beecroft’979, since Beecroft’979 stated in para.0006+ that such a modification would provide an improved method of scheduling commands to be transmitted between the processing nodes of a network which is capable of improving the latency and bandwidth of the network in comparison to known computer networks. 
As discussed above, although Noguchi’847 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), Noguchi’847 does not explicitly show the use of “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as required by present claimed invention.  However, including “network interface comprising: an interface and at least one processor communicatively coupled to the interface” would have been obvious to one having ordinary skill in the art as evidenced by Beecroft’979.
In particular, in the same field of endeavor, Beecroft’979 teaches the use of network interface comprising (see fig.1-2 & see para.0017, which shows network interface 2): an interface (see fig.1, which shows interface arrow) and at least one processor(see fig2 & see para.0017, which shows processor 25, 26, see para.0005) communicatively coupled to the interface(see fig.1-2, which shows processor couple to the interface arrow for receiving and transmitting to interface 2 for processing by the processor).
In view of the above, having the system of Noguchi’847 and then given the well-established teaching of Beecroft’979, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Noguchi’847 to include “network interface comprising: an interface and at least one processor communicatively coupled to the interface” as taught by Beecroft’979, since Beecroft’979 stated in para.0006+ that such a modification would provide an improved method of scheduling commands to be transmitted between the processing nodes of a network which is capable of improving the latency and bandwidth of the network in comparison to known computer networks. 
As discussed above, although the combination of Noguchi’847 and Beecroft’979 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), the combination of Noguchi’847 and Beecroft’979 does not explicitly show the use of “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate.” as required by present claimed invention.  However, including “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” would have been obvious to one having ordinary skill in the art as evidenced by Hluchyj’429.
In particular, in the same field of endeavor, Hluchyj’429 teaches the use of based on receipt of a congestion message(see col.2, lines 3-32, which discuses a congestion bit in the data packet acknowledgment indicates the presence of congestion in the network), reduce a token accumulation rate associated with the first transmit queue to a lower rate (see col.2, lines 3-32, which discusses the source node will reduce the token generation/accumulate rate until it reaches a predetermined minimum rate, where the rate is allowed to increase as packets build up at the input throttle buffer, see col.2, lines 61-col.3, lines 1-9, the source lower the coding rate upon RCIB flag, see fig.1-8 with related text).

In view of the above, having the combined system of Noguchi’847 and Beecroft’979 and then given the well-established teaching of Hluchyj’429, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Noguchi’847 and Beecroft’979 to include “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” as taught by Hluchyj’429, since Hluchyj’429 stated in col.2, lines 49-+ that such a modification would minimize degradation of bursty data over a packet network.
Regarding claim 17, Noguchi’847 discloses wherein the at least one processor is to: select the transmit queue from the multiple candidate transmit queues, the multiple candidate transmit queues being in a wake state and permit data associated with the selected transmit queue to be transmitted (see fig.7, which shows queue with RR OBJECT ON is SET S15, see fig.14, S75, thus in a wake up state since RR OBJECT ON is set so packet is output from the queue S77).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2011/0128847)) and further in view of Hluchyj et al (US 5,115,429).

Regarding claim 8, Noguchi’847 discloses at least one computer-readable medium comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to (see para.0159): select a transmit queue for a portion of its data to be transmitted in a packet(see at least fig.6, 44 & see para.0120, which discusses queue selection module 44a selects a queue 23 to be an object for the output/transmission of a packet, see para.0134, which discusses upon receiving the queue ID of the queue 23 selected by the queue selection module 44a, the queue management module 43 output a packet from the queue 23 indicated by the corresponding ID, see fig.14, S77) and allow the transmit queue to request another data transmission (see para.0007-0009, which discusses a plurality of queues of which one is selected in accordance with a round robin and sequentially output a  packet from the selected queue, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see fig.6 & see para.0068, which discusses the queue management module 43 notifies the queue selection module 44 of queue state information that indicates whether or not packets are stored in a plurality of queues 23, thus as shown since the operation of fig.7 is periodically executed and selection is done using round robin, the same transmit queue may request another transmission based on queue state information indicate whether it or not packet is stored S11 and the queue RR objet flag on is set S15 so that another packet [continue] output from the queue S17, see fig.14, S71, S73, S75 and s77 ) or (due to or alternative language, only one of them is being considered)  cause the transmit queue to enter a sleep state based at least in part on a number of accumulated tokens associated with the transmit queue(see fig.14 & see para.0122, which shows and discusses when the first total token value is less than or equal to zero or the burst permission token value is less than or equal to zero, the RR object flag setup module 51a sets an RR object flag "OFF", which is used for not allowing a packet to be output, in the queue ID of the corresponding queue 23. In addition, when the RR object flag setup module 51a discerns a queue 23, in which a packet is not stored, in response to the queue state information given notice of by the queue management module 43, the RR object flag setup module 51a sets the RR object flag "OFF", which indicates that a packet is unable to be output, in the queue ID of the corresponding queue 23. In addition, the RR object flag setup module 51a notifies the RR processing module 52 of the queue ID in which the RR object flag is set, see also fig.7 with the related text, thus the queue enters a sleep state since RR object flag "OFF", which is used for not allowing a packet to be output) after the data transmission(see fig.7, S17 and see fig.14, S77) and whether the transmit queue has any data to transmit after the data transmission(see fig.7, S11, see fig.14, S71, see para.0085, the processing operation illustrated in fig.7 is periodically executed with a predetermined period, see para.0006, while repeating such operation, the packet transmission device output the packets…). 
As discussed above, although Noguchi’847 discloses transmission device with a processor and network interface for receiving/transmitting packets (see fig.19, para.0044), Noguchi’847 does not explicitly show the use of “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate.” as required by present claimed invention.  However, including “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” would have been obvious to one having ordinary skill in the art as evidenced by Hluchyj’429.
In particular, in the same field of endeavor, Hluchyj’429 teaches the use of based on receipt of a congestion message(see col.2, lines 3-32, which discuses a congestion bit in the data packet acknowledgment indicates the presence of congestion in the network), reduce a token accumulation rate associated with the first transmit queue to a lower rate (see col.2, lines 3-32, which discusses the source node will reduce the token generation/accumulate rate until it reaches a predetermined minimum rate, where the rate is allowed to increase as packets build up at the input throttle buffer, see col.2, lines 61-col.3, lines 1-9, the source lower the coding rate upon RCIB flag, see fig.1-8 with related text).

In view of the above, having the system of Noguchi’847 and then given the well-established teaching of Hluchyj’429, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Noguchi’847 to include “based on receipt of a congestion message, reduce a token accumulation rate associated with the first transmit queue to a lower rate” as taught by Hluchyj’429, since Hluchyj’429 stated in col.2, lines 49-+ that such a modification would minimize degradation of bursty data over a packet network.
Regarding claim 9, Noguchi’847 discloses select the transmit queue from one or more candidate transmit queues, the candidate transmit queues being in a wake state(see fig.7, which shows queue with RR OBJECT ON is SET S15, see fig.14, S75, thus in a wake up state since RR OBJECT ON is set so packet is output from the queue S77). 
Regarding claim 10, Noguchi’847 discloses select the transmit queue from the multiple candidate transmit queues, the multiple candidate transmit queues being in a wake state and permit data associated with the selected transmit queue to be transmitted (see fig.7, which shows queue with RR OBJECT ON is SET S15, see fig.14, S75, thus in a wake up state since RR OBJECT ON is set so packet is output from the queue S77). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474